UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1543


DANILO JOSE ENRIQUEZ MEJIA,

                    Petitioner,

      v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: March 30, 2021                                         Decided: April 16, 2021


Before WILKINSON, KING, and RICHARDSON, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Sam H. Hasan, HASAN LAW GROUP PLLC, Falls Church, Virginia, for Petitioner.
Jeffrey Bossert Clark, Acting Assistant Attorney General, Paul Fiorino, Senior Litigation
Counsel, Robert Dale Tennyson, Jr., Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danilo Jose Enrique Mejia, a native and citizen of Nicaragua, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his applications for cancellation of removal and

withholding of removal. Because the agency denied cancellation of removal as a matter of

discretion and Mejia failed to raise any colorable legal or constitutional issues, we lack

jurisdiction to consider the claim on appeal. See 8 U.S.C. §§ 1252(a)(2)(B)(i), (D);

Sorcia v. Holder, 643 F.3d 117, 124-25 (4th Cir. 2011) (finding no jurisdiction to review

discretionary denial of cancellation of removal absent constitutional claim or question of

law). As for withholding of removal, Mejia has not challenged the Board’s dispositive

finding that he failed to meet his burden of proof by sufficiently corroborating his assertion

that individuals affiliated with the government would seek to harm him in Nicaragua. See

Mulyani v. Holder, 771 F.3d 190, 198 (4th Cir. 2014) (“[A]n applicant alleging past

persecution must establish either that the government was responsible for the persecution

or that it was unable or unwilling to control the persecutors.”). He has therefore abandoned

on appeal any claims relevant to this dispositive finding. See Fed. R. App. P. 28(a)(8)(A);

Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013).

       Accordingly, we dismiss the petition for review for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    PETITION DISMISSED

                                              2